Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 21, 2022

                                       No. 04-22-00113-CV

           STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,
                               Appellant

                                                 v.

                                         Ernest VALDEZ,
                                             Appellee

                   From the 288th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-12244
                            Honorable Aaron Haas, Judge Presiding

                                          ORDER
        The reporter’s record in this case was originally due on March 26, 2020. On April 7,
2022, this court notified Ms. Blanca Espericueta, the court reporter responsible for preparing the
record, that the record was late. Ms. Espericueta was instructed to file a notification of late
record no later than ten days from the date of our notification if the reporter’s record had not
been filed because the fee for its preparation had not been paid. Otherwise, Ms. Espericueta was
instructed to file the reporter’s record no later than thirty days from the date of our notification.
On April 18, 2022, Ms. Espericueta filed a notification of late record stating that, due to her
additional duties, she needed additional time in which to file the record. Ms. Espericueta
estimated the record would be complete within thirty to sixty days.

      Ms. Espericueta ‘s request for additional time is GRANTED IN PART. Ms. Espericueta
is ORDERED to file the reporter’s record no later than May 9, 2022.


                                                      _________________________________
                                                      Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court